
	

113 S1096 IS: Office of Rural Education Policy Act
U.S. Senate
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1096
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2013
			Mr. Baucus (for himself,
			 Mr. Rockefeller, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish an Office of Rural Education Policy in the
		  Department of Education.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Office of Rural Education Policy
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)The Secretary of
			 Education has recognized that [r]ural schools have unique challenges and
			 benefits, but a recent report by the Rural School and Community Trust
			 refers to the paucity of rural education research in the United
			 States.
				(2)Rural education
			 is becoming an increasingly large and important part of the United States
			 public school system. According to the Digest of Education Statistics reported
			 annually by the National Center for Education Statistics, the number of
			 students attending rural schools increased by more than 11 percent, from
			 10,500,000 to nearly 11,700,000, between the 2004–2005 and 2008–2009 school
			 years. The share of the Nation’s public school enrollment attending rural
			 schools increased from 21.6 percent to 23.8 percent. In school year 2008–2009,
			 these students attended 31,635 rural schools, nearly one-third of all schools
			 in the United States.
				(3)Despite the
			 overall growth of rural education, rural students represent a demographic
			 minority in all but 3 States, according to the National Center for Education
			 Statistics.
				(4)Rural education
			 is becoming increasingly diverse. According to the National Center for
			 Education Statistics, the increase in rural enrollment between the 2004–2005
			 and 2008–2009 school years was disproportionally among students of color.
			 Enrollment of children of color in rural schools increased by 31 percent, and
			 the proportion of students enrolled in rural schools who are children of color
			 increased from 23.0 to 26.5 percent. More than one-third of rural students in
			 12 States are children of color, according to research by the Rural School and
			 Community Trust (Why Rural Matters 2009).
				(5)Rural education
			 is varied and diverse across the Nation. In school year 2007–2008, the national
			 average rate of student poverty in rural school districts, as measured by the
			 rate of participation in federally subsidized meals programs, was 39.1 percent,
			 but ranged from 9.7 percent in Connecticut to 71.9 percent in New Mexico,
			 according to the National Center for Education Statistics.
				(6)Even policy
			 measures intended to help rural schools can have unintended consequences. In
			 awarding competitive grants under the Investing in Innovation Fund program
			 under section 14007 of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), the Secretary of Education attempted to encourage and
			 support rural applicants by providing additional points for proposals to serve
			 at least 1 rural local educational agency. But according to research by the
			 Rural School and Community Trust (Taking Advantage, 2010), this rural
			 preference mainly had the effect of inducing urban applicants to include
			 rural participation merely in order to gain additional scoring points for
			 primarily urban projects.
				(7)Rural schools
			 generally utilize distance education more often for both students and teachers.
			 A fall 2008 survey of public schools by the National Center for Education
			 Statistics found that rural schools were 1½ times more likely to provide
			 students access for online distance learning than schools in cities. A
			 September 2004 study from the Government Accountability Office reported that
			 rural school districts used distance learning for teacher training more often
			 than non-rural school districts.
				(8)The National
			 Center for Education Statistics reports that base salaries of both the lowest
			 and highest paid teachers are lower in rural schools than any other community
			 type.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to establish an
			 Office of Rural Education Policy in the Department of Education; and
				(2)to provide input
			 to the Secretary of Education regarding the impact of proposed changes in law,
			 regulations, policies, rules, and budgets on rural schools and
			 communities.
				3.Establishment of
			 Office of Rural Education Policy
			(a)In
			 generalTitle II of the
			 Department of Education Organization Act (20 U.S.C. 3411 et seq.) is amended by
			 adding at the end the following:
				
					221.Office of
				Rural Education Policy
						(a)In
				generalThere shall be, in
				the Office of Elementary and Secondary Education of the Department, an Office
				of Rural Education Policy (referred to in this section as the
				Office).
						(b)Director;
				duties
							(1)In
				generalThe Office shall be
				headed by a Director, who shall advise the Secretary on the characteristics and
				needs of rural schools and the effects of current policies and proposed
				statutory, regulatory, administrative, and budgetary changes on State
				educational agencies, and local educational agencies, that serve schools with a
				locale code of 32, 33, 41, 42, or 43, as determined by the Secretary.
							(2)Additional
				duties of the DirectorIn addition to advising the Secretary with
				respect to the matters described in paragraph (1), the Director of the Office
				of Rural Education Policy (referred to in this section as the
				Director), through the Office, shall—
								(A)establish and
				maintain a clearinghouse for collecting and disseminating information
				on—
									(i)teacher and
				principal recruitment and retention at rural elementary schools and rural
				secondary schools;
									(ii)access to, and
				implementation and use of, technology and distance learning at such
				schools;
									(iii)rigorous
				coursework delivery through distance learning at such schools;
									(iv)student
				achievement at such schools, including the achievement of low-income and
				minority students;
									(v)innovative
				approaches in rural education to increase student achievement;
									(vi)higher education
				and career readiness and secondary school completion of students enrolled in
				such schools;
									(vii)access to, and
				quality of, early childhood development for children located in rural
				areas;
									(viii)access to, or
				partnerships with, community-based organizations in rural areas;
									(ix)the availability
				of professional development opportunities for rural teachers and
				principals;
									(x)the availability
				of Federal and other grants and assistance that are specifically geared or
				applicable to rural schools; and
									(xi)the financing of
				such schools;
									(B)identify
				innovative research and demonstration projects on topics of importance to rural
				elementary schools and rural secondary schools, including gaps in such
				research, and recommend such topics for study by the Institute of Education
				Sciences and other research agencies;
								(C)coordinate the
				activities within the Department that relate to rural education;
								(D)provide
				information to the Secretary and others in the Department with respect to the
				activities of other Federal departments and agencies that relate to rural
				education, including activities relating to rural housing, rural agricultural
				services, rural transportation, rural economic development, rural career and
				technical training, rural health care, rural disability services, and rural
				mental health;
								(E)coordinate with
				the Bureau of Indian Education, the Bureau of Indian Affairs, the Department of
				the Interior, and the schools administered by such agencies regarding rural
				education;
								(F)provide, directly
				or through grants, cooperative agreements, or contracts, technical assistance
				and other activities as necessary to support activities related to improving
				education in rural areas; and
								(G)produce an annual
				report on the condition of rural education that is delivered to the members of
				the Education and the Workforce Committee of the House of Representatives and
				the Health, Education, Labor, and Pensions Committee of the Senate and
				published on the Department’s Web site.
								(c)Impact analyses
				of rules and regulations on rural schools
							(1)Proposed
				rulemakingWhenever the Secretary publishes a general notice of
				proposed rulemaking for any rule or regulation that may have a significant
				impact on State educational agencies or local educational agencies serving
				schools with a locale code of 32, 33, 41, 42, or 43, as determined by the
				Secretary, the Secretary (acting through the Director) shall prepare and make
				available for public comment an initial regulatory impact analysis. Such
				analysis shall describe the impact of the proposed rule or regulation on such
				State educational agencies and local educational agencies and shall set forth,
				with respect to such agencies, the matters required under section 603 of title
				5, United States Code, to be set forth with respect to small entities. The
				initial regulatory impact analysis (or a summary) shall be published in the
				Federal Register at the time of the publication of general notice of proposed
				rulemaking for the rule or regulation.
							(2)Final
				ruleWhenever the Secretary promulgates a final version of a rule
				or regulation with respect to which an initial regulatory impact analysis is
				required by paragraph (1), the Secretary (acting through the Director) shall
				prepare a final regulatory impact analysis with respect to the final version of
				such rule or regulation. Such analysis shall set forth, with respect to State
				educational agencies and local educational agencies serving schools with a
				locale code of 32, 33, 41, 42, or 43, as determined by the Secretary, the
				matters required under section 604 of title 5, United States Code, to be set
				forth with respect to small entities. The Secretary shall make copies of the
				final regulatory impact analysis available to the public and shall publish, in
				the Federal Register at the time of publication of the final version of the
				rule or regulation, a statement describing how a member of the public may
				obtain a copy of such analysis.
							(3)Regulatory
				flexibility analysisIf a regulatory flexibility analysis is
				required by chapter 6 of title 5, United States Code, for a rule or regulation
				to which this subsection applies, such analysis shall specifically address the
				impact of the rule or regulation on State educational agencies and local
				educational agencies serving schools with a locale code of 32, 33, 41, 42, or
				43, as determined by the
				Secretary.
							.
			(b)Effective
			 dateSection 221(c) of the Department of Education Organization
			 Act, as added by subsection (a), shall apply to regulations proposed more than
			 30 days after the date of enactment of this Act.
			
